Case 2:19-cv-05465-AB-AFM Document 246 Filed 02/09/21 Page 1 of 2 Page ID #:10453


                                                                           JS-6
     1
     2
     3
     4
     5
     6
     7
     8
     9                     UNITED STATES DISTRICT COURT
    10                    CENTRAL DISTRICT OF CALIFORNIA
    11   WILLIAM MORRIS ENDEAVOR
         ENTERTAINMENT, LLC,                      Case No. 2:19-cv-05465-AB-AFMx
    12
                    Plaintiff and Counterclaim-   Hon. André Birotte Jr.
    13              Defendant,
    14                                            ORDER GRANTING JOINT
               v.
                                                  STIPULATION FOR
    15   WRITERS GUILD OF AMERICA,                VOLUNTARY DISMISSAL
    16   WEST, INC. and WRITERS GUILD             WITH PREJUDICE
         OF AMERICA, EAST, INC.,
    17              Defendants and
    18              Counterclaimants,             Complaint Filed: June 24, 2019

    19   and MEREDITH STIEHM,

    20              Counterclaimant.

    21
    22
    23
    24
    25
    26
    27
    28
Case 2:19-cv-05465-AB-AFM Document 246 Filed 02/09/21 Page 2 of 2 Page ID #:10454




     1                                         ORDER
     2         This matter came before the Court on a Joint Stipulation for Dismissal with
     3   Prejudice filed by Plaintiff and Counterclaim Defendant William Morris Endeavor
     4   Entertainment, LLC (“WME”), on the one hand, and Defendants and
     5   Counterclaimants Writers Guild of America, West, Inc. (“WGAW”) and Writers
     6   Guild of America, East, Inc. (“WGAE”), and Counterclaimant Meredith Stiehm on
     7   the other. The Stipulation is hereby GRANTED and the following claims are
     8   dismissed with prejudice:
     9         (1)   All claims filed by WME against WGAW and WGAE;
    10         (2)   All counterclaims filed by WGAW and WGAE against WME;
    11         (3)   All counterclaims filed by Meredith Stiehm against WME.
    12         Each party shall bear its own costs and fees, including all attorney’s fees.
    13         IT IS SO ORDERED.
    14
    15   DATED: February 9, 2021                __________________________
    16                                          HON. ANDRÉ BIROTTE JR.
                                                UNITED STATES DISTRICT JUDGE
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
